department of the treasury internal_revenue_service te_ge eo examinations commerce street ms dal dallas tx tax_exempt_and_government_entities_division release number release date date ‘ legend org organization name xx date a address address org address taxpayer_identification_number person to contact id number contact numbers telephone fax internal_revenue_code sec_501 certified mail return receipt required dear last date for filing a petition with the tax_court july 20xx a final notice of adverse determination that your exempt status under section this i sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective july 20xx for the following reason s you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inured to the benefit of private shareholders or individuals as required by sec_6033 and the regulations there under also you have failed to keep adequate books_and_records as required by sec_6001 despite numerous requests to you to provide information to conduct an examination of your form_990 for the year ended june 20xx no requested information has been in addition the organization has not verified if any activity or services have provided to us been provided it appears the organization ceased to operate part that every sec_1_6033-2 of the income_tax regulations provides in organization which is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purposes of inquiring into its exempt status you have not provided the requested information based on the above we are hereby revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code effective july 20xx contributions to your organization are not deductible under code sec_170 of the internal_revenue_code you are required to file form_1120 u s_corporation income_tax returns these returns should be filed with the appropriate service_center for the year ending june 20xx and all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or by calling the local taxpayer_advocate at or writing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you the taxpayer_advocate can have to file however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling a petition in the united_states tax_court if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position _ an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely sunita b lough director eo examinations enclosures publication publication report of examination form_6018 letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 org legend org organization name state state bm-1 xx date address address city city board member issues whether the org’s exempt status under ilr c sec_501 should be revoked because org has not submitted additional information as may be required for purposes of inquiring into the organization’s exempt status overview facts org org is a not-for-profit corporation formed under the laws of the state of state effective on august 19xx bm-1 is org’s registered agent org’s address is address city state application_for recognition of tax-exempt status the service recognized org as a tax-exempt_organization under sec_501 in july of 19xx federal returns filed forms for tax periods ending date though june 20xx form sec_941 for employment_taxes were filed through 20xx as of august 20xx balances are unpaid for form sec_941 for tax periods ending december 20xx and 20xx org most recently filed form_990 is for the tax period ending june 20xx this form stated the organization was a preschool servicing approximately students the program service revenue is listed as school tuition total revenue is dollar_figuredollar_figure the form is signed by bm-1 as president on december 20xx failure to respond telephone contacts were attempted at the president’s home number and the organization’s number the service’s telephone contact attempts were unsuccessful the internal_revenue_service issued correspondence requesting that org provide documentation of its activities for tax period ending june 20xx correspondence was issued on april 20xx to the president’s bm-1’s address at address city state no response was received by the service correspondence was issued on may 20xx certified mail to the president’s address and to the organization’s address of record address city state the form 886-a rrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 org correspondence addressed to the president was returned as undeliverable and no reply was received to the correspondence mailed to the address of record the correspondence issued on may 20xx explained the following if the organization fails to provide information verifying its continued qualification for exempt status revocation of the organizations exempt status may be proposed sec_1 -2 provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering provisions of the internal_revenue_code failure to maintain proper books_and_records and make them available to the examiner may result in revocation of recognition of an exempt organization’s exempt status because the organization is not observing the conditions required for such status also see internal_revenue_code sec_6033 and revenue_ruling c b org failed to respond to the internal revenue service’s correspondence or file form_990 for the tax period ending june 20xx postal tracers form_4759 were processed for both addresses on june 20xx all certified mail was returned as undeliverable or no response was received as org did not respond to internal revenue service’s request for information and the service was unable to locate org no explanation of its activities was provided by letter or in person adequate_records applicable law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction form 886-a rev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 org credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross- referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 form 886-a fev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx06 org the commissioner may revoke a favorable determination_letter for good cause treas reg - a -1 a revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq governments position org does not qualify as an organization described in lr c sec_501 because it failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax based on the foregoing org has not shown that it is operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 in regards to org failure to respond to the service’s correspondence or file form_990 for the tax period ending 20xx06 the government proposes revoking org’s exemption retroactively to july 20xx because taxpayer’s position org’s position with respect to the issues facts applicable law and government’s position as discussed in this report is unknown org will be allowed days to review this report and respond with a rebuttal if considered necessary conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective july 20xx form_1120 returns should be filed for the tax periods ending on or after july 20xx form 886-a cev department of the treasury - internal_revenue_service page -4-
